DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application No. 16/843,817 for a WIRE HARNES RETAINER ASSEMBLY AND METHODS FOR USE, filed on 4/8/2020.  This correspondence is in response to applicant's reply filed on 11/22/2021.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-11 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd  (U.S. Pat. 3,037,542).
Regarding claim 1, Boyd teaches a wire harness retainer assembly comprising: a stud including a first end and a second end opposite the first end, wherein the stud includes a cavity between the first end and the second end, the stud comprising a plurality of biasing arms that define an opening at the second end of the stud, and wherein the stud is configured to receive a wire harness retainer thereon; 

[AltContent: textbox ()]
    PNG
    media_image1.png
    375
    241
    media_image1.png
    Greyscale

[AltContent: textbox (first end)][AltContent: arrow]
[AltContent: textbox (wire harness retainer)]
[AltContent: textbox (plug)][AltContent: textbox (second end)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (cavity)]
[AltContent: textbox (biasing arms)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (second end)]
[AltContent: textbox (stud)][AltContent: arrow]
[AltContent: textbox (first end)][AltContent: arrow]




Regarding claim 3, Boyd teaches the assembly of claim 1, wherein the cavity is defined by an area between the plurality of biasing arms.
Regarding claim 7, Boyd teaches the assembly of claim 1, wherein the plug interacts with the plurality of biasing arms of the stud to prevent axial movement of the plug with respect to the stud and further prevent axial movement of the wire harness retainer with respect to the stud when the plug is positioned at least partially in the cavity of the stud.

Regarding claim 9, Boyd teaches the assembly of claim 1, wherein the plug has a first end and a second end opposite the first end, wherein the second end of the plug is configured to be positioned within the cavity of the stud, and wherein the first end of the plug is configured to remain outside of the cavity of the stud.
Regarding claim 10, Boyd teaches the assembly of claim 1, wherein the plug has a first end and a second end opposite the first end, and wherein the first end of the plug includes a second drive socket (at 80) recessed in the first end of the plug.
Regarding claim 11, Boyd teaches the assembly of claim 1, wherein the first end of the stud is threaded.
Regarding claim 14, Boyd teaches the assembly of claim 1, wherein the stud, the wire harness retainer, and the plug are configured to be permanently coupled to one another when the plug is positioned at least partially within the cavity of the stud.
Regarding claim 15, Boyd teaches a method of installing a wire harness retainer assembly (see figure above), the method comprising: positioning a first end of a stud into a hole in a structure, wherein the stud includes a second end opposite the first end, and wherein the stud includes a cavity between the first end and the second end, the stud including a plurality of biasing arms that define an opening at the second end of the end; positioning a wire harness retainer circumferentially around at least the second end of the stud; and inserting a plug through the opening toward the first end into the cavity of the stud.
Regarding claim 16, Boyd teaches the method of claim 15, wherein the wire harness retainer interacts with the second end of the stud to prevent axial movement of the wire harness retainer with 
Regarding claim 17, Boyd teaches the method of claim 15, wherein the plug interacts with the second end of the stud to prevent axial movement of the plug with respect to the stud when the plug is positioned in the cavity of the stud.
Regarding claim 18, Boyd teaches an aircraft (col. 1, lines 10-21) comprising: an aircraft structure (panels); and a wire harness retainer assembly configured to be coupled to the aircraft structure, the wire harness retainer assembly comprising: a stud including a first end and a second end opposite the first end, wherein the first end of the stud is configured to be positioned within a hole formed in the aircraft structure, wherein the stud includes a cavity between the first end and the second end, the stud including a plurality of biasing arms that define an opening at the second end of the end; positioning a wire harness retainer circumferentially around at least the second end of the stud, and wherein the stud is configured to receive a wire harness retainer thereon; and a plug configured to inserted through the opening toward the first end into the cavity of the stud to lock the wire harness retainer onto the stud.
Regarding claim 19, Boyd teaches the aircraft of claim 18, wherein the cavity is defined by an area between the plurality of biasing arms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd  (U.S. Pat. 3,037,542) in view of Karls (U.S. Pat. 9,470,252).
Regarding claims 12 and 13, Boyd teaches the assembly of claim 1, but does not teach that the first end of the stud comprises a first material, and wherein the second end of the stud comprises a second material that is different than the first material, wherein the first material comprises a metal, and wherein the second material comprises a plastic.  Karls, however, teaches an assembly that can be comprised of a combination of plastics and metals in order to obtain the mechanical properties desired.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the assembly wherein the first end of the stud comprises a first material, and wherein the second end of the stud comprises a second material that is different than the first material, wherein the first material comprises a metal, and wherein the second material comprises a plastic in order to provide a structurally efficient and easy to manufacture stud.
Allowable Subject Matter
Claims 2, 4-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 24, 2022